Atkinson, J.
There was sufficient evidence to warrant the verdict; and there being no error of law complained of, this court will not interfere with the discretion of the trial judge in refusing to grant a new trial Judgment affiomied.
The testimony for defendant was, that he went to Wilmoth’s house and took dinner, but that nothing wrong occurred between him and Mrs. Wilmoth. After dinner, Wilmoth, who had been on a spree for over a week, said he would go out and see if he could get work to do. lie went out, and in a few minutes his daughter came in and said he was standing 'out in the chimney-comer and wanted to know what he meant. Defendant got up and left, and had been gone out of sight for some time when Wilmoth came in with an axe and struck at his wife with it. She avoided the blow in part, being struck on the back with the axe-handle, and asked him what he meant. He said he saw defendant feeling her legs. She had a warrant taken out charging her husband with assault with intent to murder; and he swore out a warrant charging defendant with adultery. Mrs. Wilmoth never had sexual intercourse with defendant that day nor at any other time. Mrs. Kendrick was not there that day until Mrs. Wilmoth had taken her children and gone to her father’s, etc.
Mosley & Morris, for plaintiff in error.
G. R. Broivn, solicitor-general, by Harrison & Peeples, contra.